Case 7:19-mj-02152 Document 1 Filed on 09/07/19 in TXSD Page 1 of 1

AO OL (Rev 8/01) Criminal Complaint United States Dismict Court

Tata

United States District Court SEP -7 2019

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION , ,

UNITED STATES OF AMERICA.
‘. CRIMINAL COMPLAINT

Jaime Moreno-Miranda

Case Number: M-19- 2152 -M

AE YOB: 1984
Mexico
(Name.and Address of Defendant)

1, the undersigned complainant being duly sworn state ihe following ts true and correct to the best of my
knowledge and belief. On or about September 6,-2019 in Starr County, in

the Southern District of Texas.
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported. from the United States to Mexico in pursuance of law, and thereafter
was found near La Grulla, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the.

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Codé, Section(s) 1326... (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

 

Jaime Moreno-Miranda was encountered by Border Patrol Agents near La Grulla, Texas-on Septeniber 6, 2019, The investigating
agent established that the defendant was an undocumented alien and requésted record checks. The defendant claims to have illegally
entered the United States on September 6, 2019, near Rio Grande City, Texas. Record checks revealed the defendant was formally
deported/excluded from the United States on February 14, 2019 through Hidalgo, Texas. Prior to deportation/exclusion the defendant
was instructed not to return to the United States without permission from the U.S, Attorney General and/or the Secretary of Homeland
Security. On September 6, 2017, the defendant was convicted of 8 USC 1326 Being Found in the U.S, After Previous Deportation and
sentenced to twenty-four (24) months confinement.

Ideclare under penalty of perjury that the statements in this complaint are true and correct. Executed on September 7, 2019.

Continued on the attached sheet and made a part of this complaint: [_|ves [x]No

Submitted by reliable electronic means, sworn to and attested
telephonically per Fed. R. Cr. P. 4.1, aud probable cause found on: {S/ Kellen Meador

 

 

Signature of Complainant

September 7, 2019 3:48 p.m. Kellen Meador Border Patrol Agent

Peter E. Ormsby __U.S, Magistrate Judge b Dame

Name and Title of Judicial Officer Signature’ of Judicial Officer
